*1084The plaintiff was injured when she was struck by a piece of construction debris that fell from an elevated subway track. The plaintiff sustained an injury to her left shoulder as a result of that incident. After a jury trial on the issue of damages only, the jury awarded damages for past pain and suffering in the principal sum of $250,000. The jury did not award any damages for future pain and suffering.
Under the circumstances of this case, the award of damages deviated materially from what would be reasonable compensation, to the extent indicated herein (see CPLR 5501 [c]; see also Perone v City of New York, 86 AD3d 600, 601 [2011]; Miller v Tacopina, 34 AD3d 254, 255 [2006]). Skelos, J.P., Angiolillo, Dickerson and Hall, JJ., concur.